DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 and 03/03/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Obara (JP 11-129709), in view of Miyazaki (US 2006/0207702 A1), in view of Heinhaupt et al. (EP 3034331 B1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Obara discloses a pneumatic tire comprising:
at least one first block land 41 that is partitioned by at least one first pair of major grooves 21 and at least one first pair of lateral grooves 31, the at least one first block land 41 making up at least one first block column 4C arranged along a tire circumferential direction;
wherein the at least one first block land 41 has at least one first closed sipe 6 and at least one first open sipe 5;
wherein the at least one first closed sipe 6 appears wavelike as seen in plan view, extends in a tire width direction, and has two ends that respectively terminate within the at least one first block land;
wherein the at least one first open sipe 5 appears zigzag like as seen in plan view and has two ends that respectively open into the at least one first pair of major grooves in at least one central location in the tire circumferential direction of the at least one first block land.
Obara does not explicitly disclose the at least one first open sipe 5 appears wavelike as seen in plan view; or wherein amplitude of the at least one first open sipe is greater than amplitude of the at least one first closed sipe; or wherein a wavelength of the at least one first open sipe is less than wavelength of the at least one first closed sipe.
Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the open sipe 5 have the form of a wavelike shape; as it has been held that a mere change in shape of an element is generally recognized as being 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: have the at least one first open sipe 5 have a wavelike form as seen in plan view and wherein an amplitude of the at least one first open sipe is greater than amplitude of the at least one first closed sipe since: Miyazaki discloses a tread pattern suitable for improved icy and snowy road performance and uneven wear resistance and where it is generally known that compared with straight line sipes, wave-shaped sipes show higher edge effects, see [0003] – [0006]. The tread pattern being further configured such that the wave-shaped sipes disposed on a block land portion have an amplitude of at least one of wave-shaped sipes in a block outermost portion be smaller than the maximum value of the amplitude of wave-shaped sipes in the interior of the same block land. This being beneficial for having rigidity of blocks in peripheral portions which is likely to wear are improved, thereby capable of inhibiting uneven wear, see [0010] – [0011].
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: have a  at least one inner incision have a shorter wavelength than the waveform of the outer incisions, see [0008].
Regarding claim 2, modified Obara further discloses, with guidance provided by FIG 1b – Miyazaki, the claimed range is anticipated: Notably, the amplitude of the at least one first open sipe is at least 1.5 times the amplitude of the at least first closed sipe – which meets the claimed not less than 1.2 times but not greater than 3.0 times the amplitude of the at least one first closed sipe. Moreover, it is held that guidance as provided by the pictures and drawings are sufficiently enabling to put the public in the possession of the article pictured. Notably, wherein the description for the purposes of anticipation can be by drawings alone as well as by words." (Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928)). See MPEP § 2125.
Regarding claim 3, modified Obara discloses, as previously presented having a wavelength of an open sipe being less than a wavelength of a closed sipe is sufficient for use in wintry driving conditions and where it 
Regarding claim 4, modified Obara further discloses various sizes of the wavelengths and amplitudes of the first open sipe to include an amplitude of 3 mm and wavelength of 4 mm – 6 mm, see Miyazaki and Heinhaupt – which meets the claimed amplitude of the at least one first open sipe is not less than 1.0 mm but not greater than 5. 0 mm; and the wavelength of the at least one first open sipe is not less than 3.0 mm but not greater than 7. 0 mm. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior 
[AltContent: textbox (Closed sipe)]Regarding claim 5, modified Obara further discloses at least one second block land 431 that is partitioned by at least one second pair of major grooves 25 and at least one second pair of lateral grooves 37, the at least one second block land 431 making up at least one second block column 4M arranged along the tire circumferential direction; and
[AltContent: textbox (Open sipe)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


wherein the at least one second block land 431 has at least one second closed sipe and at least one second open sipe; wherein the at least one second closed sipe appears wavelike as seen in plan view, extends in the tire width direction, and has two ends that respectively terminate within the at least one second block land; wherein the at least one second open sipe appears wavelike as seen in plan view and has two ends that respectively open into the at least one second pair of major grooves at least one central location in the tire circumferential direction of the at least one 
As to the amplitude of the at least one second open sipe is greater than amplitude of the at least one second closed sipe; and wherein wavelength of the at least one second open sipe is less than wavelength of the at least one second closed sipe: these limitations are substantially covered in the rejection of claim 1 and in the interest of conciseness will not be repeated.
Regarding claim 6, modified Obara further discloses at least third block land 421, 423 that is partitioned by at least one third pair of lateral grooves 34 and at least one third major groove 25 arranged in outward most fashion in the tire width direction, the at least one third block land 421, 423 making up at least one third block column 4S arranged along the tire circumferential direction; wherein the at least one third block land 421, 423  has at least one third open sipe 23 that appears wavelike as seen in plan view, has two ends that respectively open .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749